DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 depends from a canceled claim (previously claim 26). The dependency of claim 27 is therefore unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim depends from canceled claim 26.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation in view of the specification unless indicated otherwise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, 13 and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Marra et al. (US 5,811,146) in view of Wilkerson (US 3,924,296), Hoshino (US 2002/0054951 A1), and Gallant (US 2004/0132396 A1).
Regarding claim 1, Marra et al. teaches a method for producing flat processed meat products, i.e. a patty (abstract), comprising providing a finely divided (ground) meat mixture to a machine 10 which forms patties, depositing the patty 12 onto belt 14 (figure 1; column 3 lines 25-30), where the depositing can be used to shape the patty or alternatively press 16 shapes the patty (column 3 lines 33-41), precooking the patty to oF or higher prior to subsequent cooling and packaging (column 8 line 66 to column 9 line 17). Since Marra teaches the patty is cooked by oven 44 as stated above, the cooked patty is construed to reach a temperature T2.
Marra does not teach the uncooked patty is formed in a mold, where the mold does not include a top and does not include a bottom, and the patty is precooked in the mold.
Wilkerson teaches a process for preparing molded meat products to form patties (abstract), comprising processing beef, pork, or any warm blooded edible animal by hot-boning the carcass (column 2 lines 39-45), forming blended (ground) meat portions at a temperature of 90oF (column 2 lines 61-63), pumped to a filler hopper 17, and discharged into fixed wall cavities or receptacles 24 (molds) mounted on a conveyor belt 25 moving beneath the filler (figures 1-2; column 3 lines 1-13). The meat portions, while retained in the molds, are subsequently cooked in apparatus 31 (column 3 lines 16-21 
Gallant teaches an accessory for making patties (abstract) comprising guillotine 20, spacer 32, and frame 24, where the guillotine and spacer are placed inside the frame (figure 1; paragraph 17). The guillotine, spacer and frame have respective holes 18, 38 and 26 which align to form a molding cavity. The foodstuff is filled into empty shape 18 of guillotine 20, and the guillotine subsequently slides to position the (now filled) empty shape 18 below a push out piston 22 to push the molded patty out (figures 2-3; paragraph 18). The molded patty is pushed through exit hole 26 by piston 22 (figures 3-5; paragraph 20). The guillotine and spacer are construed to be the mold as the combination of the two structures and their respective apertures 18,38 determine the thickness and shape of the patty (paragraph 17). Therefore the apertures of said two structures form a mold that does not have a top and bottom as claimed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Marra to include a mold without a top and bottom and heat the patty in the mold since Marra already teaches that the meat can be deposited onto a moving belt 14 to directly form the shape of the patty (column 3 lines 29-30 and 33-35), where the shaping device can be heated to form a skin on the patty and minimize sticking (column 3 lines 38-50), and therefore to ensure a desired shape (e.g. circular, square, or ornamental) is obtained and maintained throughout the manufacturing process, to reduce manufacturing time by simultaneously molding and heating the patty, and to use a known technique (depositing meat into molds on a KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It is noted that the combination of Marra, Wilkerson and Gallant applied above can still include the precooking step as taught by Marra (column 3 lines 42-46).
Marra does not teach heating the ground meat to a temperature T1>32oF. 
Hoshino teaches a method of producing a meat product (abstract) comprising grinding meat into a paste followed by heating the paste to a temperature of 60oC/140oF or less in order to increase the viscosity (paragraph 24), and subsequently molding the heated paste and cooking at a production temperature (paragraphs 25-26). The increased viscosity facilitates forming the paste into predetermined shapes (paragraph 49). Furthermore, fats are used to increase the viscosity of the paste and obtain desired shapes, but provides the disadvantage of increased calories (paragraph 3). The heating process allows the product to contain less fat and calories (paragraph 49). Hoshino is analogous since the reference is directed to a method of making a similar ground meat product.
Wilkerson further teaches depositing the warm (90oF) meat portions into the molds (column 2 line 61 to column 3 line 11) provides advantages of a product that is more tender (column 2 lines 5-10) and saves energy during manufacture (column 2 lines 11-22).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Marra to heat the ground meat to 60oC or less since Marra already teaches that chopping and emulsifying the meat/seasoning mixture will oF (column 7 lines 55-57) and contemplates pressing the patty 12 with press 16 to obtain a desired thickness (column 3 lines 38-41), and therefore in order to similarly increase the viscosity of the paste to facilitate forming the patty, i.e. prevent premature collapse of the patty (due to low viscosity) such that the press 16 can form the patty to a desired thickness, to ensure the patty has sufficient viscosity to prevent portions of the meat from “pooling” and/or “spilling” off the conveyor 14 (figure 1) thereby ensure consistent patty portions, to produce a molded meat product having reduced fat and calorie content, thereby providing an option for consumers who are health-conscious and/or have dietary restrictions, to provide a more tender product and save energy as taught by Wilkerson, and since the claimed values would have been used during the course of normal experimentation and optimization due to factors such as desired viscosity for shaping and desired rat and calorie content. 
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Regarding claim 2, Marra teaches the meat can include chicken, beef turkey, pork and combinations thereof (column 3 lines 17-20).
Regarding claim 3, the combination applied to claim 1 teaches the meat is heated to a temperature of 60oC/140oF or less as recited by Hoshino (paragraph 24), and 90oF as recited by Wilkerson (column 2 line 61 to column 3 line 11). The same oC or less) In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 4, the combination applied to claim 1 teaches the meat is heated to a temperature T1 of 60oC (140oF) or below (Hoshino paragraph 24), and also teaches a temperature of 90oF as taught by Wilkerson (column 2 line 61 to column 3 line 11).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Marra to use the claimed temperature value for the same reasons stated for claim 1, particularly since Wilkerson teaches that molding ground meat products while the products are in a warm, fluid state result in a more tender product compared to patties prepared by other known processes and minimizes shrinkage (column 2 lines 1-10), since Wilkerson teaches the meat having an elevated temperature prior to cooking saves energy (column 2 lines 11-22).
Regarding claim 6, Marra teaches the meat can be cooked to a temperature of at least 160oF (column 9 lines 3-4).
Regarding claim 7, Marra teaches the meat can include chicken, beef, turkey, and combinations thereof (column 3 lines 15-20), but does not teach T1 is between 30-50oF. However, Hoshino teaches grinding meat into a paste followed by heating the paste to a temperature of 60oC/140oF or less in order to increase the viscosity (paragraph 24) which facilitates forming the paste into predetermined shapes (paragraph 49) and allows the product to contain less fat and calories (paragraph 49) as stated for claim 1. It would have been obvious to one of ordinary skill in the art at the oC or less).
Regarding claim 8, Marra teaches the meat can include pork, beef, turkey, and combinations thereof (column 3 lines 15-20), but does not teach T1 is between 40-75oF. However, the combination applied to claim 1 teaches T1 of 140oF or less. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Marra to heat the meat to the claimed temperature range for the same reasons stated for claim 1, and further since the claimed temperature range lies inside the range disclosed by the prior art (60oC or less) In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 9, Marra teaches the meat comprises pork (column 3 line 19), and the combination applied to claim 1 above teaches T1 is 60oC or less. The same combination is applied to claim 9 and would have been obvious for the same reasons stated for claim 1, and further since the claimed temperature range lies inside the range disclosed by the prior art (60oC or less).
Regarding claim 10, Marra teaches raw meat ingredients are ground through a grinder plate having 1/8” diameter holes (column 7 lines 36-37), then a slurry mix is prepared by adding the appropriate ingredients (column 7 lines 38-54) followed by further chopping and emulsification which results in a temperature change of 25o
Marra does not specifically teach the meat subjected to further grinding is already heated.
The combination applied to claim 1 teaches preheating the meat paste prior to molding (Hoshino paragraph 24), and the combination applied to claims 3-4 teaches maintaining the meat at an elevated temperature of 90-100oF during grinding, and a further blending step while the meat is still above approximately 90oF (Wilkerson column 2 lines 54-63). The same combinations are applied to claim 10 for the same reasons stated for the respective claims.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further grind the heated ground meat prior to forming since Marra already teaches separate grinding steps (one to grind the meat and another to emulsify the meat and ingredient mixture), where Hoshino and Wilkerson teaches advantages to heating/maintaining an elevated temperature in the meat during grinding and prior to forming, and therefore to similarly ensure proper viscosity and tenderness as taught by the respective references, and further to similarly minimize energy required to increase the initial meat temperature to the cooking temperature as taught by Wilkerson (column 2 lines 11-18).
Regarding claim 13, Marra teaches the precooking is performed by heated platens 18 and 20 of press 16 (column 3 lines 35-41 and 44-46). The heating would have naturally been through conduction since the platens contact the patty. Marra does not specifically teach the platens are electric-based conduction. However, heating elements 30 and 31 are heated by electricity (column 3 lines 62-64), and perform the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the platens 18 and 20 be heated by electricity since Marra does not specify the heating means for said platens, but does teach that similar heating elements can use electricity, where specific embodiments are not limiting and modifications can be made (column 9 lines 62-67), and therefore to similarly provide heat to the platens using known heating means.
Regarding claim 28, the combination applied to claim 1 teaches forming the ground meat product into an uncooked patty comprising filling the mold 24 with the ground meat product at a filling location (spout 19) and moving the mold away from this location (Wilkerson figure 2; column 3 lines 1-16). The same combination is applied to claim 28 and would have been obvious for the same reasons stated for claim 1.
Regarding claim 29, the combination applied to claim 1 teaches precooking comprises moving the mold 24 (Wilkerson figures 1-2) relative to a heater 18, 20, 30 or 31 (Marra figure 1; column 3 lines 29-30, 38-39, 43-47). The same combination is applied to claim 29 and would have been obvious for the same reasons stated for claim 1.
Regarding claim 30, the combination applied to claim 1 teaches the mold 24 comprises a plurality of form pans attached to a conveyor (Wilkerson figures 1-2; column 3 lines 11-12). The same combination is applied to claim 30 and would have been obvious for the same reasons stated for claim 1.
Regarding claim 31, the combination applied to claim 1 teaches the forming step comprises filling the mold 24 with the ground meat product as the mold is moved by a conveyor (Wilkerson figures 1-2; column 3 lines 5-12). It is noted that Marra also teaches the meat is deposited onto moving belt 14 (column 3 lines 29-30). The same combination is applied to claim 31 and would have been obvious for the same reasons stated for claim 1, and would have been further obvious to maintain a continuous flow of patties throughout the process, thereby minimizing manufacturing time and increasing product output.
Regarding claim 32, Marra does not teach releasing the precooked patty from the mold at a location downstream of the precooking step and upstream of the cooking step.
Wilkerson further teaches the patties can be released from molds 24 between processing areas, e.g. cooker 31 and freeze tunnel 45 (figures 1-2; column 3 lines 41-46), where the patties are dumped onto belt 43 having slots or perforations 44 to permit excess cooking oil and crease, or other juices, from the cooked meat products to drain (column 3 lines 46-49).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Marra to similarly release the precooked patty prior to the cooking step since the reference already teaches that the patty is heated by heating means 30 and 31 to maintain shape-stability, but is not substantially cooked (column 3 lines 65-67; column 4 lines 1-9), where the congealed and precooked patty 32 is transferred to device 34 for final cooking (column 4 lines 29-31), the device 34 further including a step of flipping the patty (column 5 lines 5-7), and therefore to similarly free prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 33, Marra teaches the molded patty 22 is moved by belt 24 and transferred to a second belt 26 for further processing (figure 1; column 3 lines 50-54). While Marra does not explicitly teach the belt 26 moving in a direction different from that of the mold, modification of the relative position of belt 26 to the mold (and the movement direction thereof) would have been readily obvious to one of ordinary skill in the art at the time of the invention as a matter of preference or need for a particular layout of the system, e.g. space confinement, placement of other processing devices, etc., or splitting the product stream into multiple sub-streams for a variety of treatments, e.g. different flavorings, cooking methods, etc., particularly since there is no evidence of record that the particular configuration is critical.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marra et al. (US 5,811,146) in view of Wilkerson (US 3,924,296), Hoshino (US 2002/0054951 A1), and Gallant (US 2004/0132396 A1) as applied to claims 1-4, 6-10, 13 and 28-33 above, and further in view of De Luca et al. (US 2013/0105470 A1).
Marra teaches forming the meat and heating using a press similar to that of press 16 (column 7 lines 58-63), where the press 16 forms the thin skin of denatured protein on the patty (column 3 lines 44-47). Therefore the press is construed to be a similar “precooking” press. The cooking time depends on the patty thickness and initial meat 
De Luca et al. teaches a process for cooking food products, including cooking the exterior of the product (abstract), where the food can be ground meat (paragraph 11), comprising searing (cooking) an exterior of the food, the cooking time and temperature depending on the type of food product and the type of heat source (paragraph 34). The reference further teaches that various temperatures and times can be used to achieve a quick searing effect (paragraphs 35-36). Different types of meat can be heated (in the searing oven) based on the type of meat, e.g. 50 seconds for chicken breast top and bottom, 35 seconds for salmon top and bottom, and 60 seconds for beef hamburger patty top and bottom (paragraph 49 table 2; paragraphs 50 and 52-53).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Marra such that the duration for precooking is a function of the species of meat, thickness of the patty, temperature of precooking, and precooking method employed since the prior art has recognized that these factors affect the precooking (searing) duration, and in order to ensure optimum results for each type of claimed factor, i.e. prevent over or under-cooking and burning as taught by De Luca (paragraph 36).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Marra et al. (US 5,811,146) in view of Wilkerson (US 3,924,296), Hoshino (US 2002/0054951 A1), and Gallant (US 2004/0132396 A1) as applied to claims 1-4, 6-10, 13 and 28-33 above, and further in view of De Luca et al. (US 2013/0105470 A1) and Molnar et al. (US 8,993,026 B2).
Marra does not specifically teach the precooking includes applying infrared heat to the patty.
De Luca further teaches cooking of the exterior of the food can include various heating methods, including a radiation oven and direct contact (paragraph 34), where infrared radiation is used to quickly cook the surface of a food such as a hamburger (paragraphs 6-7).
Molnar et al. teaches a method for infrared cooking (abstract) of foods such as hamburger patties (column 6 lines 61-65), where the infrared radiation cooking is performed by heating a ceramic tile, causing it to emit infrared radiation by which the food is cooked (column 6 lines 26-28). The benefit of infrared cooking is that the method allows users to quickly and uniformly sear foods with less drying, instant ignition and better heat control (column 6 lines 32-43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Marra such that the press 16 uses infrared heating for precooking, or such that the patty is formed by press 16 and subsequently processed by a radiative precooking/searing unit, in order to similarly perform the precooking to the desired skin depth in a short amount of time, to apply the heating energy uniformly, .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marra et al. (US 5,811,146) in view of Wilkerson (US 3,924,296), Hoshino (US 2002/0054951 A1), and Gallant (US 2004/0132396 A1) as applied to claims 1-4, 6-10, 13 and 28-33 above, and further in view of Veloo (US 2014/0220196 A1).
Marra does not teach the step of precooking includes applying inductive heating to the patty.
Veloo teaches a method for measuring and controlling temperatures of a cooking platen to cook a food (abstract; paragraph 5), such as a hamburger patty (paragraph 45), where the platen 12 can be heated by various methods including inductive heating (paragraph 31). The reference is analogous since it is similarly directed to cooking food products such as hamburger patties which are known to contain ground meat.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Marra such that the press 16 performs the precooking by inductive heating, or to include an inductive heating device for preheating after the press 16, since Marra already teaches the press 16 is used to form a skin of denatured protein on the patty but does not specify the heating means employed, since one of ordinary skill would have looked to the relevant prior art for platen heating means (the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Marra et al. (US 5,811,146) in view of Wilkerson (US 3,924,296), Hoshino (US 2002/0054951 A1), and Gallant (US 2004/0132396 A1) as applied to claims 1-4, 6-10, 13 and 28-33 above, and further in view of Livestrong NPL.
Marra teaches precooking the patty to form a skin of depth D as recited for claim 1, but does not teach precooking a first side as claimed, flipping, and precooking a second side as claimed.
Livestrong NPL teaches a process of cooking burgers comprising searing the burger on one outer side and flipping the burger to sear the opposite outer side (page 1 first paragraph and “grill searing” section). The burger is subsequently cooked through in the oven “oven finish”. The reference is analogous since it is directed to a similar process for cooking a patty of ground meat (page 1 “making burgers”) where the skin is first cooked followed by cooking the entire patty.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Marra to precook a first side, flip, and precook a second side of the patty as claimed since the prior art acknowledges that searing patties can include flipping the patties to heat both sides, where one of ordinary skill in the art would have readily been capable of applying such a common technique to a patty forming process with a reasonable expectation of success, since Marra already suggests it is frequently preferable to treat individual sides, where the patties can be KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over DaPuzzo (US 2012/0128839 A1) in view of Wilkerson (US 3,924,296), Gallant (US 2004/0132396 A1), Marra et al. (US 5,811,146) and “Beef U: a foodservice guide to beef” (made of record in the IDS filed 8/31/2018), hereon referred to as Beef NPL.
Regarding claim 15, DaPuzzo teaches a method of processing meat (abstract) comprising grinding a meat product (paragraph 46), forming the ground meat into an uncooked product (paragraph 47), partially cooking the uncooked patty such that the patty is cooked about its periphery (skin of depth D) and uncooked at its center (paragraph 48), the cooking being done at elevated temperature (paragraph 30) and therefore the outside of the precooked patty at a temperature T2.
DaPuzzo does not teach the uncooked patty is formed in a mold that does not have a top and bottom, and the precooking is in the mold.
Wilkerson teaches a process for preparing molded meat products to form patties (abstract), comprising processing beef, pork, or any warm blooded edible animal by hot-boning the carcass (column 2 lines 39-45), forming blended (ground) meat portions at a oF (column 2 lines 61-63), pumped to a filler hopper 17, and discharged into fixed wall cavities or receptacles 24 (molds) mounted on a conveyor belt 25 moving beneath the filler (figures 1-2; column 3 lines 1-13). The molded meat portions are subsequently cooked in apparatus 31 (column 3 lines 16-21 and 28-33), discharged onto conveyor 43, chilled, and packaged (column 3 lines 43-46 and 51-56). Wilkerson is analogous since the reference is directed to a similar process of producing cooked meat patties.
Gallant teaches an accessory for making patties (abstract) comprising guillotine 20, spacer 32, and frame 24, where the guillotine and spacer are placed inside the frame (figure 1; paragraph 17). The guillotine, spacer and frame have respective holes 18, 38 and 26 which align to form a molding cavity. The foodstuff is filled into empty shape 18 of guillotine 20, and the guillotine subsequently slides to position the (now filled) empty shape 18 below a push out piston 22 to push the molded patty out (figures 2-3; paragraph 18). The molded patty is pushed through exit hole 26 by piston 22 (figures 3-5; paragraph 20). The guillotine and spacer are construed to be the mold as the combination of the two structures and their respective apertures 18,38 determine the thickness and shape of the patty (paragraph 17). Therefore the apertures of said two structures form a mold that does not have a top and bottom as claimed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Marra to include a mold without a top and bottom and heat the patty in the mold since Marra already teaches that the meat can be deposited onto a moving belt 14 to directly form the shape of the patty (column 3 lines 29-30 and 33-35), where the shaping device can be heated to form a skin on the patty and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
DaPuzzo does not teach separate coarse and fine grinding, blending the coarse ground meat with first ingredients to a temperature T1<40oF, chilling the precooked patty and packaging the precooked patty.
Marra et al. teaches a method for producing flat processed meat products, i.e. a patty (abstract), grinding raw meat ingredients through a grinder plate having 1/8” diameter holes (column 7 lines 36-37), preparing a slurry mix by adding the appropriate ingredients (column 7 lines 38-54) followed by further chopping and emulsification (column 7 lines 55-56), then forming the emulsion into a desired shape (column 7 lines 58-60), depositing the patty 12 onto belt 14 (figure 1; column 3 lines 25-30), where the depositing can be used to shape the patty or alternatively press 16 shapes the patty (column 3 lines 33-41), precooking the patty to form a precooked patty having a “thin” skin of depth D comprising denatured protein, the skin formed on at least an area of the outside of the precooked patty which are contacted by heated platens 18 and 20 of the press 16 (figure 1; column 3 lines 42-46), freezing the cooked patty (column 5 lines 17-21), and packaging the frozen cooked patty (column 5 lines 22-26). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process DaPuzzo to coarse grind the meat, blend the coarse ground meat with ingredients, and fine grind the blended meat in order to facilitate incorporation of the ingredients into the meat, e.g. small pieces will blend more uniformly than large pieces, to ensure the extraction of the salt soluble contractile proteins as taught by Marra (column 7 lines 45-47), to adjust final amounts of components in the slurry prior to forming as taught by Marra (column 7 lines 51-54). 
It would have been further obvious to one of ordinary skill in the art at the time of the invention to chill and package the precooked patty in order to prolong shelf life of the patties as is known in the art, to protect the patties from contamination during transport and storage, and to combine prior art elements according to known methods to yield predictable results of increased shelf life, protection from contamination, and facilitating transport.
Regarding the limitation of T1<40oF, Beef NPL teaches a process of making ground beef products (page 1), including patty forming (page 2 “bulk packaging or patty forming”), where the temperature of the ground beef is maintained close to 28oF to minimize bacteria growth and facilitate the forming of patties (page 1 “initial/breaker grinding”) and subsequently maintained below 40oF to prolong shelf life (page 3 “storage”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of DaPuzzo to blend and form the patty at T1<40oF since DaPuzzo already suggests quenching (cooling) the meat in ice water prior to forming (paragraph 45), to similarly minimize bacteria growth and facilitate forming of 
Regarding claim 16, DaPuzzo teaches beef (paragraph 27).
Regarding claim 17, the combination applied to claim 15 above teaches T1 of 28oF. The same combination is applied to claim 17 and would have been obvious for the same reasons stated for claim 15.
Regarding claim 19, DaPuzzo teaches the surface of the meat is heated to a temperature of at least 145oF to ensure the meat is fuficiently treated for human consumption (paragraph 17). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to similarly heat the surface of the meat to the claimed temperature range in order to similarly ensure the patty surface is sufficiently heated for human consumption, and to destroy pathogens on the surface of the patty.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over DaPuzzo (US 2012/0128839 A1) in view of Wilkerson (US 3,924,296), Gallant (US 2004/0132396 A1), Marra et al. (US 5,811,146) and Beef NPL as applied to claims 15-17 and 19 above, and further in view of De Luca et al. (US 2013/0105470 A1).
DaPuzzo does not teach the time duration for cooking is a function of species of meat, thickness of patty, temperature of cooking, and cooking method employed.
Marra teaches forming the meat and heating using a press similar to that of press 16 (column 7 lines 58-63), where the press 16 forms the thin skin of denatured protein on the patty (column 3 lines 44-47). Therefore the press is construed to be a similar 
De Luca et al. teaches a process for cooking food products, including cooking the exterior of the product (abstract), where the food can be ground meat (paragraph 11), comprising searing (cooking) an exterior of the food, the cooking time and temperature depending on the type of food product and the type of heat source (paragraph 34). The reference further teaches that various temperatures and times can be used to achieve a quick searing effect (paragraphs 35-36). Different types of meat can be heated (in the searing oven) based on the type of meat, e.g. 50 seconds for chicken breast top and bottom, 35 seconds for salmon top and bottom, and 60 seconds for beef hamburger patty top and bottom (paragraph 49 table 2; paragraphs 50 and 52-53).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of DaPuzzo such that the duration for cooking is a function of the species of meat, thickness of the patty, temperature of precooking, and precooking method employed since the prior art has recognized that these factors affect the precooking (searing) duration, and in order to ensure optimum results for each type .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DaPuzzo (US 2012/0128839 A1) in view of Wilkerson (US 3,924,296), Gallant (US 2004/0132396 A1), Marra et al. (US 5,811,146) and Beef NPL as applied to claims 15-17 and 19 above, and further in view of De Luca et al. (US 2013/0105470 A1) and Molnar et al. (US 8,993,026 B2).
DaPuzzo does not specifically teach the cooking includes applying infrared heat to the patty.
De Luca further teaches cooking of the exterior of the food can include various heating methods, including a radiation oven and direct contact (paragraph 34), where infrared radiation is used to quickly cook the surface of a food such as a hamburger (paragraphs 6-7).
Molnar et al. teaches a method for infrared cooking (abstract) of foods such as hamburger patties (column 6 lines 61-65), where the infrared radiation cooking is performed by heating a ceramic tile, causing it to emit infrared radiation by which the food is cooked (column 6 lines 26-28). The benefit of infrared cooking is that the method allows users to quickly and uniformly sear foods with less drying, instant ignition and better heat control (column 6 lines 32-43).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of DaPuzzo to use infrared heating for precooking in order to similarly perform the precooking to the desired skin depth in a short amount of .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over DaPuzzo (US 2012/0128839 A1) in view of Wilkerson (US 3,924,296), Gallant (US 2004/0132396 A1), Marra et al. (US 5,811,146) and Beef NPL as applied to claims 15-17 and 19 above, and further in view of Veloo (US 2014/0220196 A1).
DaPuzzo does not teach the step of precooking includes applying inductive heating to the patty.
Veloo teaches a method for measuring and controlling temperatures of a cooking platen to cook a food (abstract; paragraph 5), such as a hamburger patty (paragraph 45), where the platen 12 can be heated by various methods including inductive heating (paragraph 31). The reference is analogous since it is similarly directed to cooking food products such as hamburger patties which are known to contain ground meat.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of DaPuzzo to use inductive heating, since DaPuzzo teaches the skin cooking can be achieved by any means (paragraph 48), since one of ordinary skill would have looked to the relevant prior art for relevant meat cooking .

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over DaPuzzo (US 2012/0128839 A1) in view of Wilkerson (US 3,924,296), Gallant (US 2004/0132396 A1), Marra et al. (US 5,811,146) and Beef NPL as applied to claims 15-17 and 19 above, and further in view of Righolt et al. (US 9,554,593 B2).
Regarding claims 22-23, the combination applied to claim 15 teaches disposing the ground meat product into molds as recited for said claim, but does not teach scraping the excess meat off said mold (claim 22), and scraping includes inflating an air bladder to engage a scraper (paragraph 23).
Righolt et al. teaches a device for forming foods (abstract) where the food can include meat burgers, i.e. patties (column 1 lines 59-63), where the device comprises a drum 5 having cavities 6 (mold) to form the food product, the cavities having a bottom and a side (figure 1; column 8 lines 49 and 52-54), the device including a feed member 23 comprising an infeed channel 24 to pump a food mass into cavities 6 of the drum (column 9 lines 4-7), a manifold 10 in direct contact with the outer surface of drum 5 and pressed against the drum by adjustable pressure means 11, thereby sealing the food mass feed member 23 against the drum to avoid leakage between the feed member and the drum (column 9 lines 10-16). 
A cutting member 12 is provided in manifold 10 and ensures a clean cut of food material (which is fed through infeed channel 24) during rotation of the drum (figure 12; column 13 lines 39-42), the cutting member 12 provided with a pressure element 13 to 
It is noted that the pressure element 13 can be adjusted the same way as device 8, which is a bag filled with a fluid to adjust the pressure by expanding or contracting the bag of device 8 (column 9 lines 37-44). Since device 8 uses a bag which is filled or evacuated with fluid to expand and contract the bag, the device 8 is construed to be a bladder. Thus, pressure element 13 is similarly construed to be a bladder, and the bladder engages the cutting member 12 (scraper) as shown in figure 12. It is further noted that while device 8 is preferably filled with an incompressible fluid, Righolt specifically teaches throughout the disclosure that the operating fluid for the inflatable elements can be a gas such as air or a liquid such as water (column 6 lines 24-26; column 17 lines 24-40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of DaPuzzo to dispose the meat product into a mold, scraping excess ground meat, and inflating an air bladder to engage a scraper as claimed since DaPuzzo already teaches forming the patties but does not specify the manner/device in which the patties are formed and recites the patties can be formed in a manner familiar to persons of ordinary skill in the art (paragraph 47), and therefore one of ordinary skill would have reasonably looked to the relevant patty forming prior art for such processes/devices, in order to enable adjustments to the pressure which the bladder acts on the scraper, thereby ensuring the scraper removes all excess meat from .

Claims 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over DaPuzzo (US 2012/0128839 A1) in view of Wilkerson (US 3,924,296), Gallant (US 2004/0132396 A1), Marra et al. (US 5,811,146), Beef NPL and Righolt et al. (US 9,554,593 B2) as applied to claims 15-17, 19, and 22-23 above, and further in view of Frehn et al. (US 9,788,687 B2).
DaPuzzo does not teach heating the mold prior to disposing the ground meat product into the mold (claim 24), heating the mold using an induction coil (claim 25), the mold being heated using a first induction coil above the mold and a second induction coil below the mold (claim 27). 
It is noted that claim 27 is interpreted to depend from claim 15 in view of the rejections under 35 USC 112(b) and (d) above.
As stated for claim 22, the combination of DaPuzzo with Righolt teaches disposing the ground meat into a mold as stated for claim 22. The same combination is applied to claims 24-25 and would have been obvious for the same reasons stated for claim 22.
Marra further teaches the ground meat can be shaped by press 16, where the press includes heated platens 18 and 20 to form a skin of denatured protein on patty 22, the platen 20 also including cavities to establish the shape of the patty 22 and thus construed to be a type of mold (column 3 lines 35-43), where the skin of denatured protein acts as a protective layer for the patty and contains the patty’s shape, as well as 
Frehn et al. teaches a method of cooking food with a cooking device using induction heating (abstract), the food including meat patties (column 1 lines 45-46), the cooking device comprising griddle modules 110 having lower plate 111 and upper plate 112 contacting the patty (figure 1; column 1 lines 46-50), induction stations 120 including a lower coil 124 coupled to lower plate 111 and upper induction coil 125 coupled to upper plate 112 (column 1 lines 53-57), where the plates receive and compress (mold) the food, and subsequently cooks the food by heating the plates with the induction coils (column 3 lines 55-65). The device allows for the temperature of the griddle (plates) to be actively control in anticipation of the food to be placed on the plates, thereby minimizing wait time for the plates to reach a desired temperature required for said food (column 28 lines 25-34). The reference is analogous since it is directed to molding/shaping and heating meat patties.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of DaPuzzo to similarly preheat the mold using first and second induction coils prior to disposing the meat as claimed since DaPuzzo teaches molding the patty but does not specify how the molding is performed (paragraph 47), to use the mold to immediately form a skin of denatured protein around the patty to similarly protect the shape of the patty and facilitate release of the patty from the mold as taught by Marra, to ensure the mold is at a desired cooking temperature when . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 and 27-33 (particularly claims 1 and 19) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 (particularly claim 1) of U.S. Patent No. 11,284,628. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘911 application recites all the steps recited in claim 1 of the instant application, and recites T1 is between 30-40oF which overlaps the claimed range (T1>32oF).

Response to Arguments
Applicant’s arguments with respect to claims 1-25 and 27-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the limitation “wherein the mold does not include a top and does not include a bottom” recited in claims 1 and 15 necessitates new grounds of rejection. Wilkerson teaches this feature as stated in the office action above.
Applicant’s arguments against the dependent claims and double patenting rejection are not persuasive for the reason stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792